Warner, Judge.
This was an action brought by the plaintiff against the defendant on a life insurance policy, dated 25th October, 1869, by which the defendant contracted to insure the plaintiff and her husband, on the terms and stipulations therein contained, in the sum of $1,000 00, during the continuance of their natural lives. The plaintiff alleges that her husband, T. M. Sullivan, died on the 7th day of May, 1870. The defendant plead in bar of the plaintiff’s right to recover the non-payment of the premium due on the policy on the 25th of April, prior to his death, as required by the terms and conditions of the policy, which is as follows : “That an annual premium of $58 04, to be paid on the 25th day of October in each and every year from the date of and during the continuance of this policy, which annual premium is to be paid in manner' following: An annual loan of $29 00, and a cash semi-annual premium of $14 81 to be paid on the 25th day of October and April. Provided, always, and this policy is issued by this company, and accepted by the insured, on the following express conditions : 1st. If the premiums due on this policy shall not be paid at the times above mentioned, then this policy shall terminate, and become void and of no effect.” Such is the express condition of the contract in relation to the non-payment of the premiums stipulated to be paid in the policy. On the trial of the case, it was not pretended that the semiannual premium which became due on the 25th of April, 1870, had been paid, or offered to be paid, by the insured to the company, or its agents; but the plaintiff offered evidence to prove that, prior to the execution and delivery of the policy, one Laird, who was acting as the agent of the com*427pany to obtain policies of insurance, told the deceased that it would make no difference if the premiums were not paid regularly to the day, so the money was paid in a short time after the day, if paid as soon as convenient after-wards. On objection being made, this evidence was rejected by the Court, and the plaintiff excepted. There was no error in the Court in ruling out this evidence. It is a well settled principle of law that parol declarations cannot be received to vary or contradict the terms of a written contract. All that was said between the contracting parties in relation to the terms and stipulations of the contract is presumed to have been merged in the written contract, which is the highest and best evidence of the contract between the parties, in the absence of any evidence as to fraud, accident, or mistake, at the time of its execution, delivery and acceptance by the contracting parties. And the same may be said of the entire evidence of Mrs. Sullivan, which was ruled out by the Court. As to the evidence of the custom of the company to receive the payment of premiums after the day of payment had expired, from living persons who were insured, admitting that such a custom was proved, still, there was no evidence that it was the custom of the company to receive the payment of premiums after the day of payment, when the company had notice that the insured was dead, if the same had been tendered, which was not done in this case. After a careful examination of the facts of this case, and the law applicable thereto, we are of the opinion there was no error in the Court below in granting the non-suit. It was said on the argument, that this is a hard case on the widow and children of the insured, and we feel it to be so; but as the company insists upon its strict legal rights under the contract, it is our duty to administer the law applicable thereto.
Let the judgment of the Court below be affirmed.